Perkins, J.
Suit upon a promissory note. The note was executed by the railroad company to John T. Elliott, *340and by him assigned to the plaintiff. Elliott was the president of the road. The note was prima facie valid.
D. D. Pratt, for the appellants.
Process in the case was served on R. G. Hedrick, alleged, in the return, to be an agent of the company, and there was judgment by default. The writ and return are in the record. The record also states that, “it appearing to the satisfaction of the Court that the plaintiff’s complaint had been filed, and the summons issued thereon duly served by the sheriff on the defendant, more than ten days,” &c., “and it further appearing,” &c., “it is considered,” &c.
There was judgment by default for the plaintiff. We think it appears, prima fade, that the service was good. The New Albany and Salem Railroad Co. v. Haskell, at this term (1).
If the corporation was not chartered in Indiana, or its principal office was out of the state, or if it had no office in Cass county, it should have been shown by the defendant.
Per Cwriam. — The judgment is affirmed, with 1 per cent, damages and costs.

 Ante, 301.